
	

113 HR 1107 IH: Solar Energy Deployment Act of 2013
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1107
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. McNerney
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the establishment of a grant program to
		  assist State and local governments to install solar energy
		  systems.
	
	
		1.Short titleThis Act may be cited as the
			 Solar Energy Deployment Act of
			 2013.
		2.DefinitionsIn this Act:
			(1)Qualifying solar
			 equipmentThe term
			 qualifying solar equipment means property described in clause
			 (i) or (ii) of section 48(a)(3)(A) of the Internal Revenue Code of 1986.
			(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(3)State and local
			 governmentsThe term
			 State and local governments includes municipalities, counties,
			 transit agencies, school districts, water districts, Indian tribes, and
			 territories. Such term does not include an entity eligible for a credit allowed
			 under section 48 of the Internal Revenue Code of 1986 with respect to
			 qualifying solar equipment.
			3.Solar energy
			 grant program
			(a)EstablishmentThe Secretary shall establish a program to
			 award grants, on a competitive basis, to State and local governments for the
			 design, purchase, and installation of qualifying solar equipment on rooftops or
			 parking structures owned by the State or local government.
			(b)Competitive
			 criteriaIn determining which State and local governments to
			 award grants to under this section, the Secretary shall consider—
				(1)the speed with which solar energy systems
			 can be deployed;
				(2)the total amount
			 of solar energy to be deployed;
				(3)the financial need
			 of the State or local government;
				(4)the use of best
			 practices to ensure maximum efficiency of deployed systems;
				(5)the use of
			 materials and components that are manufactured in the United States; and
				(6)other criteria the
			 Secretary considers relevant.
				4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary for carrying out this Act
			 $150,000,000 for each of the fiscal years 2014 through 2018.
		
